Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment and the Request for Continuing Examination filed on 06/24/2022 have been entered. Claims 1-20 remain pending in the application. Claims 11, 8 and 15 have been amended. Claims 1-14, were previously withdrawn.  Previous objections to claim 15 has been withdrawn in light of Applicant’s amendment to claim 15.  

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of application 15272441, filed 09/22/2016 that claims foreign priority to CN 201610635125.0, filed 08/05/2016 and that also claims foreign priority to CN 201610804274.5, filed 09/06/2016 (China).
Drawings

The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Hsu et al. (hereafter Hsu, of record) US 20170090156 A1. 
In regard to independent claim 15, Hsu (see Figs. 1-15) teaches an optical imaging lens set, from an object side toward an image side in order along an optical axis (i.e. six-element imaging optical system, apparatus and electronic device, including from object to image side long the optical axis (dash-dot line) six lens elements, Abstract, as depicted in Figs. 1-15,  Abstract, paragraphs [03, 08-09, 30-39, 48-50, 59-71, 109-120, 154-165], see e.g. embodiment 8, Figs. 15-16, Tables 15-16), comprising: 
a first lens element (i.e. Lens 1, paragraphs [154-165], see e.g. Figs. 15-16, Tables 15-16), a second lens element (i.e. Lens 2 paragraphs [154-165], see e.g. Figs. 15-16, Tables 15-16), a third lens element (i.e. Lens 3 paragraphs [154-165], see e.g. Figs. 15-16, Tables 15-16), a fourth lens element (i.e. Lens 4 [154-165], see e.g. Figs. 15-16, Tables 15-16), a fifth lens element (i.e. Lens 5 paragraphs [154-165], see e.g. Figs. 15-16, Tables 15-16) and a sixth lens element (i.e. Lens 6 [154-165], see e.g. Figs. 15-16, Tables 15-16), the first lens element to the sixth lens element each having an object-side surface facing toward the object side as well as an image-side surface facing toward the image side (i.e. Lenses 1-6 with object and image side surfaces facing the object and the imaging side as depicted in Fig. 7-15, Tables 7-16), wherein: 
said first lens element has an image-side surface with a concave portion in a vicinity of the optical axis (i.e. as Lens 1 has image-side surface with concave portion near optical axis as depicted in Figs. 7-14, paragraphs [109-120, 121-131, 143-165], Tables 7-15); 
said second lens element has ab object-side surface with a convex portion in a vicinity of optical axis (i.e. Lens 2 , has object-side surface with a convex portion in a vicinity of optical axis, as depicted in Figs. 7-14, paragraphs [109-120, 121-131, 143-165], Tables 7-15); and 
said six lens element has an object-side surface with a convex portion in a vicinity of its circular periphery (as Lens 6 has object-side surface with a convex portion in a vicinity of its circular periphery as depicted in Figs. 7, 9, 13, 15, paragraphs [109-120, 121-131, 143-165], Tables 7-16), 
the optical imaging lens set 30exclusively has six lens elements with refractive power, (i.e. since the six lens element six-element imaging optical system has only Lenses 1-6 as depicted in Fig. 7, 9, 13, 15 paragraphs [109-120, 121-131, 143-165], Tables 7-16),
said fifth lens element has a 6Appl. No. 16/714,798Reply to Office action of December 27, 2021 fifth lens element thickness T5 along the optical axis (i.e. on-optical axis thickness of Lens 5 given in Fig. 7, 9, 13, 15, Tables 7-16), an air gap G12 is between said first lens element and said second lens element along said optical axis (i.e. gap between Lens 2 and 1 given in Fig. 7, 9, 13, 15, Tables 7-16, paragraphs [109-120, 121-131, 143-165]), and an air gap G23 is between said second lens element and said third lens element along said optical axis (i.e. gap between Lens 2 and Lens 3 given in Tables 7-16, Figs. 7, 9, 13, 15, paragraphs [109-120, 121-131, 143-165]) to satisfy 
T5/ (G12+G23) ≤ 1.8 (i.e. the Lens 5 thickness and Lens gaps between 2-3 and 1-2 Lenses, e.g. value 1.36, see Tables 15-16, Fig. 13, 15, paragraphs [143-153, 109-120, 143-165]). 
	
Regarding claim 17, Hsu teaches (see Figs. 1-15) that optical imaging lens satisfying EFL/(T4+T6)<5.7 (i.e. as due to optical photographing lens system f, thicknesses of L4, L6, see Tables 13-16, Fig. 13, 15, paragraphs [143-153, 109-120], e.g. value 5.09), where EFL is an effective focal length of the optical imaging lens set, said fourth lens element has a fourth lens element thickness T4 along said optical axis and said sixth lens element has a sixth lens element thickness T6 along said optical axis. (i.e. as to optical photographing lens system f, thicknesses of L4, L6, see Tables 13-14, Fig. 13, paragraphs [143-153, 109-120]).
Regarding claim 18, Hsu teaches (see Figs. 1-15) that optical imaging lens, satisfying ALT/ (T2+T6) ≤ 4.4  (i.e. due to Lens 1-6 thicknesses and Lens 2 and 6 thicknesses, satisfy the claimed range, see Tables 13-15, Fig. 13, 15, paragraphs [143-165, 109-120], value 3.56), where ALT is a total thickness of all six lens elements, said second lens element has a second lens element thickness T2 along said optical axis, and said sixth lens element has a sixth lens element thickness T6 along said optical axis ( as the total Lens 1-6 thicknesses and Lens 2 and Lens 6 thicknesses on optical axis that satisfy the claimed range, Tables 13-15, Fig. 13, 15, paragraphs [143-165]). 
Regarding claim 19, Hsu (see Figs. 1-15) that optical imaging lens satisfying AAG/(T2+T3) ≤ 3.5  (i.e. the Lens  2 and 3 thicknesses and sum of all air gaps between Lenses 1-6, satisfy the claimed range see Tables 13-16, Fig. 13,15 paragraphs [143-165, 109-120], value 2.4), where a sum of all air gaps AAG is between each lens elements from said first lens element to said sixth lens element along said optical axis (i.e. as the thickness/spacing between each of the 1-6 Lenses, Tables 13-14, Fig. 13, paragraphs [143-153, 109-120]), said second lens element has a second lens element thickness T2 along said optical axis, and said third lens element has a third lens 5element thickness T3 along said optical axis (i.e. thickness of Lens 2 and Lens 3,  Tables 13-16, Fig. 13,15 paragraphs [143-165, 109-120]).
 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (hereafter Hsu, of record) US 20170090156 A1. 
Regarding claim 16, Hsu teaches (see Figs. 1-15) that optical imaging lens satisfying (G23+G56)/T2≤3.66, (i.e. due to thickness of L2 and gaps between L2-L3 and L5-L6, see embodiments 1-8, see Tables 13-14, Fig. 13, 15, paragraphs [143-165], e.g. value 3.66) where said second lens element has a second lens element thickness 10T2 along said optical axis, and an air gap G56 is between said fifth lens element and said sixth lens element along said optical axis (i.e. as thickness of L2 and gaps between L2-L3 and L5-L6, see Tables 13-16, Fig. 13,15 paragraphs [143-153, 109-120, 143-165 ]).
Hsu discloses the claimed invention except for (G23+G56)/T2≤3.6 (i.e. as thickness of L2 and gaps between L2-L3 and L5-L6, where the embodiment 8, Tables 15, Fig. 15, paragraphs [143-165], has only value 3.66, just outside the range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the above lens gaps and lens thickness into the claimed range in order to effectively correct aberrations and achieve compact size of the imaging optical system with short total track length while having a large aperture and a wide field of view (see e.g. paragraphs [33-37, 39]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the above lens gaps and lens thickness into the claimed range in order to effectively correct aberrations and achieve compact size of the imaging optical system with short total track length while having a large aperture and a wide field of view (see e.g. paragraphs [33-37, 39]),  and since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding claim 20, Hsu (see Figs. 1-15) that optical imaging lens satisfying EFL/(T1+T3) ≤ 5.09  (i.e. the Lens 1 and 3 thicknesses and the f values of the optical system, satisfy the claimed range, Tables 13-16, Fig. 13,15 paragraphs [143-165, 109-120], value 5.09), 
where EFL is an effective focal length of the optical imaging lens set,  aid first lens element has a first lens element thickness T1 along said optical axis, and said third lens element has a third lens element thickness T3 along said optical axis. (i.e. the Lens 1 and 3 thicknesses and the f values of the optical system, satisfy the claimed range, Tables 13-14, Fig. 13, paragraphs [143-153, 109-120]).
Hsu discloses the claimed invention except for EFL/(T1+T3) ≤ 5.0 (i.e. Lens 1 and 3 thicknesses and the f values of the optical system, satisfy the claimed range, Tables 13-16, Fig. 13,15 paragraphs [143-165, 109-120], value 5.09 i.e. just outside the range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the above effective focal length and lens thicknesses into the claimed range in order to effectively correct aberrations and achieve compact size of the imaging optical system with short total track length while having a large aperture and a wide field of view (see e.g. paragraphs [33-39]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the above effective focal length and lens thicknesses into the claimed range in order to effectively correct aberrations and achieve compact size of the imaging optical system with short total track length while having a large aperture and a wide field of view (see e.g. paragraphs [33-39]),  and since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).


Response to Arguments

Applicant’s arguments with respect to claim(s) 15-20 have been fully considered but are moot because the new ground of rejection does not rely on particular embodiment(s) of the  reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argues in the Remarks dated 06/24/2020 that Hsu doesn’t disclose amended features of claim 15. However, as noted in the rejection above, the cited prior art of Hsu teaches all limitations of claim 15, as Hsu (see Figs. 1-15) teaches an optical imaging lens set, from an object side toward an image side in order along an optical axis (i.e. six-element imaging optical system, apparatus and electronic device, including from object to image side long the optical axis (dash-dot line) six lens elements, Abstract, as depicted in Figs. 1-15,  Abstract, paragraphs [03, 08-09, 30-39, 48-50, 59-71, 109-120, 154-165], see e.g. embodiment 8, Figs. 15-16, Tables 15-16), comprising: 
a first lens element (i.e. Lens 1, paragraphs [154-165], see e.g. Figs. 15-16, Tables 15-16), a second lens element (i.e. Lens 2 paragraphs [154-165], see e.g. Figs. 15-16, Tables 15-16), a third lens element (i.e. Lens 3 paragraphs [154-165], see e.g. Figs. 15-16, Tables 15-16), a fourth lens element (i.e. Lens 4 [154-165], see e.g. Figs. 15-16, Tables 15-16), a fifth lens element (i.e. Lens 5 paragraphs [154-165], see e.g. Figs. 15-16, Tables 15-16) and a sixth lens element (i.e. Lens 6 [154-165], see e.g. Figs. 15-16, Tables 15-16), the first lens element to the sixth lens element each having an object-side surface facing toward the object side as well as an image-side surface facing toward the image side (i.e. Lenses 1-6 with object and image side surfaces facing the object and the imaging side as depicted in Fig. 7-15, Tables 7-16), wherein: 
said first lens element has an image-side surface with a concave portion in a vicinity of the optical axis (i.e. as Lens 1 has image-side surface with concave portion near optical axis as depicted in Figs. 7-14, paragraphs [109-120, 121-131, 143-165], Tables 7-15); 
said second lens element has ab object-side surface with a convex portion in a vicinity of optical axis (i.e. Lens 2 , has object-side surface with a convex portion in a vicinity of optical axis, as depicted in Figs. 7-14, paragraphs [109-120, 121-131, 143-165], Tables 7-15); and 
said six lens element has an object-side surface with a convex portion in a vicinity of its circular periphery (as Lens 6 has object-side surface with a convex portion in a vicinity of its circular periphery as depicted in Figs. 7, 9, 13, 15, paragraphs [109-120, 121-131, 143-165], Tables 7-16), 
the optical imaging lens set 30exclusively has six lens elements with refractive power, (i.e. since the six lens element six-element imaging optical system has only Lenses 1-6 as depicted in Fig. 7, 9, 13, 15 paragraphs [109-120, 121-131, 143-165], Tables 7-16),
said fifth lens element has a 6Appl. No. 16/714,798Reply to Office action of December 27, 2021 fifth lens element thickness T5 along the optical axis (i.e. on-optical axis thickness of Lens 5 given in Fig. 7, 9, 13, 15, Tables 7-16), an air gap G12 is between said first lens element and said second lens element along said optical axis (i.e. gap between Lens 2 and 1 given in Fig. 7, 9, 13, 15, Tables 7-16, paragraphs [109-120, 121-131, 143-165]), and an air gap G23 is between said second lens element and said third lens element along said optical axis (i.e. gap between Lens 2 and Lens 3 given in Tables 7-16, Figs. 7, 9, 13, 15, paragraphs [109-120, 121-131, 143-165]) to satisfy 
T5/ (G12+G23) ≤ 1.8 (i.e. the Lens 5 thickness and Lens gaps between 2-3 and 1-2 Lenses, e.g. value 1.36, see Tables 15-16, Fig. 13, 15, paragraphs [143-153, 109-120, 143-165]). 
Therefore as noted above, Hsu in at least the cited embodiment eight teaches all limitations of claim 15. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872